Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 10 April 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Dear Sir
Cantonment at Harpers Ferry [Virginia]April 10th: 1800

In pursuance of your general orders of the 28th: of March, I have designated Major William D. Beall of the 9th: Regiment, to act as Deputy Adjutant General. This is the officer I recommended to you by the last post, to be Deputy Inspector-General; when you know him, I am convinced you will be pleased with him. I shall postpone designating the other officers to receive the returns, till I am joined by the 10th: Regiment, and if you permit it, the Seventh.
I will be obliged to you to enable me to answer without delay, the enclosed letter from Col Parker; the fifer mentioned therein is of very great service in instructing the others.
I remain with great regard and esteem   Your most obedt. Servt

Charles Cotesworth Pinckney
Honble Major General Hamilton.


 